    Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 1 of 31 Page ID #:320


1      Jennifer L. Keller, SBN 84412
       jkeller@kelleranderle.com
2
       Nahal Kazemi, SBN 322026
3      nkazemi@kelleranderle.com
4      KELLER/ANDERLE LLP
       18300 Von Karman Avenue, Suite 930
5      Irvine, CA 92612
6      T: (949) 476-8700
       F: (949) 476-0900
7
8      Attorneys for Plaintiff,
       CITY OF COSTA MESA and KATRINA FOLEY
9
10                        UNITED STATES DISTRICT COURT

11        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12
       CITY OF COSTA MESA, and                  Case No. 8:20-cv-00368-JLS-JDE
13     KATRINA FOLEY,
14                                              REPLY IN SUPPORT OF EX
                   Plaintiff,                   PARTE APPLICATION FOR
15                                              TEMPORARY RESTRAINING
             vs.                                ORDER AND ORDER TO SHOW
16
                                                CAUSE RE ISSUANCE OF
       UNITED STATES OF AMERICA,                PRELIMINARY INJUNCTION
17     THE DEPARTMENT OF HEALTH
18     AND HUMAN SERVICES, THE
       UNITED STATES DEPARTMENT OF
19     DEFENSE, THE UNITED STATES
       AIR FORCE, THE CENTERS FOR
20     DISEASE CONTROL AND
21     PREVENTION, THE STATE OF
       CALIFORNIA, FAIRVIEW
22     DEVELOPMENTAL CENTER
       (FAIRVIEW), THE CALIFORNIA
23     GOVERNOR’S OFFICE OF
       EMERGENCY SERVICES, and THE
24     CALIFORNIA DEPARTMENT OF
25     GENERAL SERVICES,
26                 Defendants.
27
28

          REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                    ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 2 of 31 Page ID #:321


                                                     TABLE OF CONTENTS
1
2     I.       INTRODUCTION .............................................................................................................. 1

3     II.      THE BALANCE OF HARDSHIPS DRAMATICALLY FAVORS PLAINTIFFS........... 1

4              A.        President Trump’s Promise to Alabama Confirms that Coronavirus Patients Pose
                         a Public Health Risk, and Reveals the Federal Government’s Plan as an Effort to
5                        Use this Crisis as a Political Weapon ..................................................................... 2
6              B.        Plaintiffs’ Further Declarations Underscore the Potential Harm and Explain that
                         Plaintiffs Have Only Just Begun to Understand the Potential Detrimental Impact
7                        to Their Community. ............................................................................................... 4
8
               C.        Defendants’ Suggestion that FDC is the Only Possible Site Because it is the Only
9                        Suitable State-Owned Property Makes No Sense ................................................... 5

10             D.        The Federal and State Defendants’ Conflicting Narratives Undermine Their
                         Claimed Hardships .................................................................................................. 7
11
               E.        Defendants’ Narratives Conflict with the CDC’s Most Recent Guidance about the
12                       Coronavirus and the Most Recent Scientific Evidence........................................... 8
13
      III.     PLAINTIFFS ARE LIKELY TO PREVAIL ON THEIR CLAIMS ................................ 11
14
               A.        Plaintiffs Are Likely to Prevail on Their Nuisance Claims .................................. 11
15
               B.        Plaintiffs’ Are Likely to Prevail on Their Due Process and Civil Rights Claims. 14
16
               C.        Plaintiffs Are Likely to Prevail on Their APA Claim........................................... 15
17
                         1.           The Federal Defendants’ Decision is Reviewable by This Court Under
18                                    the APA ................................................................................................... 15
19                       2.           Federal Defendants’ Decision to Relocate Coronavirus-Positive patients
20                                    to a Dilapidated Former Assisted Living Facility for Their Own
                                      Convenience and Expediency is Arbitrary and Capricious. .................... 19
21
               D.        Plaintiffs Are Likely to Prevail on Their Tenth Amendment Claim .................... 20
22
      IV.      THE STATE DEFENDANTS’ FLAWED “SOVEREIGN IMMUNITY” ARGUMENTS
23             DO NOT BAR PLAINTIFFS’ CONSTITUTIONAL CLAIMS AGAINST THEM ....... 21
24             A.        Plaintiffs’ Coming Complaint Will Include the Relevant California State Officials
25                       ............................................................................................................................... 21

26             B.        The Opposition Does Not Address Governor Newsom’s and the California
                         Legislature’s Positions as to Whether Plaintiffs’ Claims May Go Forward in this
27                       Court, Leaving Open the Possibility That They Will Consent ............................. 22
28
                                                   i
            REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                      ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 3 of 31 Page ID #:322

              C.        The State Defendants Ignore How the Fourteenth Amendment Prevails in a Direct
1                       Clash with The Eleventh Amendment .................................................................. 23
2     V.      AT A MINIMUM, THE COURT SHOULD PROVIDE PLAINTIFFS TIME TO
3             MARSHAL THE INFORMATION AND EVIDENCE THAT DEFENDANTS HAVE
              WORKED SO HARD TO KEEP FROM THEM............................................................. 24
4
      VI.     CONCLUSION ................................................................................................................. 24
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  ii
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 4 of 31 Page ID #:323


                                              TABLE OF AUTHORITIES
1
2     Cases

3     Abbott Laboratories v. Gardner, 387 U.S. 136 (1967) ...........................................15
4     Alliance For The Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011).............24
5
      Ambrosini v. Alisal Sanitary Dist., 154 Cal. App. 2d 720 (Cal. Ct. App. 1957) .....12
6
      ANA Int’l, Inc. v. Way, 393 F.3d 886 (9th Cir.2004) ...............................................15
7
      ASSE Int’l, Inc. v. Kerry, 803 F.3d 1059 (9th Cir. 2015) ........................................17
8
9     Bennett v. Spear, 520 U.S. 154 (1997) ....................................................................15
10    Beno v. Shalala, 30 F.3d 1057 (9th Cir. 1994) ................................................. 18, 19
11    Bright v. East Side Mosquito Abatement Dist., 168 Cal. App. 2d 7 (Cal. Ct. App.
12      1959) .....................................................................................................................12
13    Califano v. Sanders, 430 U.S. 99 (1977) .................................................................15
14    City of Los Angeles v. Lyons, 461 U.S. 95 (1983) ...................................................14
15
      City of Sausalito v. O’Neill, 386 F.3d 1186 (9th Cir. 2004) ....................................14
16
      Corales v. Bennett, 567 F.3d 554, 568 (9th Cir. 2009)............................................14
17
18    Ex Parte Young, 209 U.S. 123 (1908) .....................................................................21

19    Fitzpatrick v. Bitzer, 427 U.S. 445 (1976) ...............................................................23
20    Florida Power & Light Co. v. Lorion, 470 U.S. 729 (1985) ...................................19
21    Greater Westchester Homeowners Assn. v. City of Los Angeles, 26 Cal. 3d 86, 101
22     (Cal. 1979) ............................................................................................................11
23    Heckler v. Chaney, 470 U.S. 821(1985) ..................................................................18
24    Helgeson v. Bureau of Indian Affairs, 153 F.3d 1000 (9th Cir.1998) .....................15
25
      Knick v. T’ship of Scott, Penn., 139 S.Ct. 2162 (2019) ...........................................16
26
      McConnell v. PacifiCorp Inc., 2007 WL 2385096, at *5-6 (N.D. Cal. Aug. 17,
27     2007) .....................................................................................................................11
28
                                                iii
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 5 of 31 Page ID #:324


      McNary v. Haitian Refugee Ctr. Inc., 498 U.S. 479 (1991) ....................................19
1
2     Mich. v. U.S. Army Corps of Eng’rs, 667 F.3d 765 (7th Cir. 2011) (Wood, J.) ......13

3     Michigan v. U.S. Army Corps of Engineers, 758 F.3d 892 (7th Cir. 2014) (Wood,
       J.) ..........................................................................................................................12
4
5     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.
       29 (1983)...............................................................................................................19
6
      Nat'l Ass'n of Regulatory Util. Comm'rs v. F.E.R.C., 475 F.3d 1277 (D.C. Cir.
7
       2007) .....................................................................................................................20
8
      Newman v. Apfel, 223 F.3d 937 (9th Cir. 2000) ......................................................17
9
      Oregon Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977 (9th Cir. 2006) .......16
10
11    Paterno v. State of California, 74 Cal. App. 4th 68, 104 (Cal. Ct. App. 1999) ......11
12    Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89 (1984)......................21
13    People v. Glenn-Colusa Irr. Dist., 127 Cal. App. 30 (Cal. Ct. App. 1932) ............12
14
      Pinnacle Armor, Inc. v. United States, 648 F.3d 708 (9th Cir. 2011) .....................17
15
      Printz v. United States, 521 U.S. 898 (1997) ...........................................................20
16
17    Roy v. Kentucky State Police, 881 F. Supp. 290 (W.D. Ky. 1995) .........................20

18    The Presbyterian Church (U.S.A) v. U.S., 870 F.2d 518 (9th Cir. 1989) ................13
19    Traynor v. Turnage, 485 U.S. 535 (1988) ...............................................................15
20    Trudeau v. Fed. Trade Comm’n, 456 F.3d 178 (D.C. Cir. 2006) ............................13
21
      Ukiah Valley Med. Ctr. v. F.T.C., 911 F.2d 261 (9th Cir. 1990).............................16
22
      Venuto v. Owens-Corning Fiberglas Corp. (22 Cal. App. 3d 116, 129).................11
23
24    Veterans For Common Sense v. Shinseki, 644 F.3d 845 (9th Cir. 2011) ................13

25    Webster v. Doe, 486 U.S. 592 (1988) ......................................................................18
26    Williamson County Reg. Planning Comm’n v. Hamilton Bank, 473 U.S. 172 (1985)
27      ..............................................................................................................................16

28
                                                iv
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 6 of 31 Page ID #:325


      Win Win Aviation, Inc. v. Richland County, South Carolina Sheriff’s Dept., 2015
1
       WL 1197534 (N.D. Ill. Mar. 16, 2015) ................................................................13
2
      Statutes
3
      28 U.S.C. § 1331 ......................................................................................................19
4
5     42 U.S.C. § 264 ........................................................................................................18
6     5 U.S.C. § 702 ..........................................................................................................12
7     5 U.S.C. § 706(2) .....................................................................................................19
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                v
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 7 of 31 Page ID #:326


1             Plaintiffs submit the following Reply in Support of their Amended and
2     Updated Ex Parte Application for TRO and Order to Show Cause Re Issuance of
3     Preliminary Injunction (the “Application,” Dkt. No. 4).1
4     I.      INTRODUCTION
5             If there were any doubt that the federal government has no plan and is not
6     acting in the best interests of the community, those doubts have been laid to rest by
7     the Federal Government’s most recent actions. On February 23, 2020, President
8     Trump spoke with Alabama Senator Richard Shelby and promised to protect the
9     people of Alabama by not sending Coronavirus patients to that state even though the
10    facility there is a former military base, a multi-jurisdictional training center for
11    chemical, biological, radiological, and nuclear threats, and one of the most suitable
12    in the country to handle the unique challenges of isolating and treating Coronavirus
13    patients.    Yet Health and Human Services Secretary Alex Azar confirmed to
14    Alabama Congressman Mike Rogers that no one exposed to Coronavirus would be
15    sent to the Center for Domestic Preparedness in Anniston, Alabama.
16            Instead, it now seems like the entire national burden of isolating and caring
17    for this entire cohort of people in the United States infected with the Coronavirus —
18    and perhaps more, once Costa Mesa is established as the “go to” place for these folks
19    — will fall on the community of Costa Mesa and its surrounding cities. The
20    Defendants have called this action interference with federal-state cooperation on
21    federal quarantine issues. (Dkt. 13 at 12.) To the contrary, it has shined a light on
22    the fact that the federal government is acting for arbitrary and capricious political
23    reasons, and not based on the best scientific evidence or to protect the public.
24    II.     THE BALANCE OF HARDSHIPS DRAMATICALLY FAVORS
              PLAINTIFFS
25
              As this Court ruled in its order granting a temporary restraining order, the
26
      Plaintiffs have made a “strong showing of irreparable harm” (Dkt. 9 at 3), and “the
27
      1
             Plaintiffs adopt the same shorthand references as in their Application and in
28
      their Further Statement Re Nuisance Claim (the “Further Statement,” Dkt. No. 11).
                                                  1
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 8 of 31 Page ID #:327


1     balance of equities tips heavily toward the Plaintiffs.” (Id.) Plaintiffs demonstrated
2     that severe public health and safety risks were likely to ensue if the Defendants
3     moved people infected with Coronavirus to an inadequate facility.
4           Around the world, countries are shutting down their borders, enforcing
5     curfews, aborting major cultural events, and cancelling school to try to prevent the
6     spread of this disease. The risk to Costa Mesa in terms of threats to public health
7     and safety and interference with daily life is severe. The threat of Coronavirus could
8     also bring commerce to a halt and keep people shut in their homes. Business and
9     tourism visits could drop off dramatically, events and conventions could be
10    canceled, jobs may be lost, millions of dollars in tax revenues could disappear, and
11    people might stay away from Costa Mesa and Orange County.
12          And Costa Mesa first responders and local hospitals will bear the worst of this
13    crisis, as the CDC has itself has acknowledged that it expects more people from the
14    Diamond Princess to test positive for the disease, become ill, and require treatment.
15    (Dkt. 1-1, Ex. 15.) In other words, contrary to the suggestions of the federal and
16    state government in their oppositions, there is almost no chance the medically fragile
17    individuals quarantined at Fairview will remain at Fairview and not expose the
18    broader community; many will end up in local hospitals, exposing first responders
19    and local medical staff, at the very least.
20          A.     President Trump’s Promise to Alabama Confirms that
                   Coronavirus Patients Pose a Public Health Risk, and Reveals the
21                 Federal Government’s Plan as an Effort to Use this Crisis as a
                   Political Weapon
22
23          President Trump put a finer point on the harm threatened against Costa Mesa
24    Sunday when he promised to protect Alabama residents from this very same danger
25    even though the facility in Alabama selected as a location to treat other Coronavirus
26    patients is far more secure and suitable for this purpose. The public statements of
27    Governor Ivey, Senator Shelby, and Congressman Rogers thanking President Trump
28    for cancelling the plans to use the Center for Domestic Preparedness and thereby
                                                2
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 9 of 31 Page ID #:328


1     “keeping Alabamians safe,” make clear that President Trump’s promise presumed
2     that moving individuals with Coronavirus to the State of Alabama posed a danger to
3     that state’s public health and safety. (Further Decl. of Nahal Kazemi, “Kazemi 2nd
4     Decl.,” Ex. A.)
5           Moreover, if it were truly necessary to send the Coronavirus patients to new
6     locations now, then President Trump would not have withdrawn the Government’s
7     supposedly well thought out and scientifically based plan to locate the majority of
8     those patients at a facility in Alabama uniquely qualified to handle this threat. And
9     the people of Costa Mesa are now left to wonder if everyone infected with
10    Coronavirus will be housed in a dilapidated former assisted living facility the State
11    of California declared just three weeks ago to be unsuitable as an emergency shelter.
12    Indeed, the State determined this facility could not be used even as an alternative to
13    having people sleep on the street because it required two years and $25 million
14    dollars in rehabilitation just to make it habitable. Are the people of Costa Mesa
15    really supposed to believe this is the best location in the entire country to serve as
16    the frontline for combatting and containing this potential epidemic?
17          In the absence of any meaningful communication from the federal
18    government, Plaintiffs and the people of Costa Mesa and Orange County are left
19    wondering why their community was chosen and why Alabama was spared. Why
20    are secure federal facilities and specialized medical facilities inappropriate, but a
21    rundown former home for people with developmental disabilities is perfectly
22    situated to contain a dangerous and deadly disease? The concerns of the Plaintiffs
23    and the people of Costa Mesa and Orange County are not founded on baseless
24    rumors or fearmongering.       Instead, the harm this virus could wreak on the
25    community is palpable, and is exacerbated by the fact that the information they are
26    receiving from the government is contradictory, incomplete, and constantly
27    changing. Instead of getting reassurance that the federal government is working to
28
                                                3
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 10 of 31 Page ID #:329


1      keep this region safe, Plaintiffs and those similarly situated feel abandoned by their
2      government. Worse than abandoned, they feel targeted.
3             B.     Plaintiffs’ Further Declarations Underscore the Potential Harm
                     and Explain that Plaintiffs Have Only Just Begun to Understand
4                    the Potential Detrimental Impact to Their Community
5             City employees have filed additional declarations with this reply in support of
6      Plaintiffs’ positions, highlighting the startling lack of coordination at the local level
7      and how that lack of coordination is negatively affecting the City’s ability to respond
8      to any emergencies or public health threats arising from the use of Fairview to isolate
9      Coronavirus patients. For example, Acting Police Chief Bryan Glass identified key
10     information the City’s leadership would expect to receive in the event of a public
11     health emergency that would allow it to better coordinate with other levels of
12     government in responding to any threats. (Glass Decl. at ¶ 5.) He noted the failure
13     to include City leadership in the planning process here would hamper the City’s
14     ability to serve as an effective partner. (Id. at ¶ 6.)
15            Emergency Services Manager Jason Dempsey compared the bare bones and
16     unconfirmed information he received from Cal OES to the robust and detailed action
17     plan he would prepare for a relatively mundane event, like a football training camp
18     that was expected to pose no threat to the community. (Dempsey Decl. at ¶ 4.) He
19     gave detailed examples of information the City still did not have and which it needed
20     to ensure community safety in the event Fairview was used to isolate Coronavirus
21     patients. (Id. at ¶ 7.)
22            And City Manager LoriAnn Farrell Harrison described in her declaration the
23     normal methods and legal authorities relied on to coordinate among federal, state,
24     county, and local officials, including activation of the National Incident
25     Management System (NIMS), which is the standard protocol for coordinating a
26     whole government response to an emergency. (Farrell Harrison Decl. at ¶ 28.) The
27     NIMS system was not activated here, meaning critical information has not gotten to
28
                                                4
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 11 of 31 Page ID #:330


1      those who need it and vital lines of communication have not been opened. (Id. at ¶
2      29).
3             Accordingly, and contrary to Defendants’ claims of robust coordination (Dkt.
4      14 at 2-4), the intentional exclusion of the public safety officials and emergency
5      managers with the best understanding of this community has ensured that planning
6      for the use of Fairview has been inadequate and incomplete, increasing the risk to
7      Costa Mesa and the surrounding area.
8             C.     Defendants’ Suggestion that FDC is the Only Possible Site Because
                     it is the Only Suitable State-Owned Property Makes No Sense
9
10            Defendants expended a great deal of energy attacking the declaration of Costa
11     Mesa City Attorney Kim Barlow. They said it needed more details. (Dkt. 13 at 10.)
12     They said it was hearsay (even though the statements relayed in it were those of the
13     Defendant Department of General Services, making them admissible as those of a
14     party opponent. (Id.). And they said it didn’t address the particular usage proposed.
15     (Id.) But what Defendants did not do was dispute its accuracy. That is because the
16     facts are plain: On February 5, 2020, representatives of the State Department of
17     General Services, which has responsibility for the closure of the Fairview
18     Developmental Center, informed officials from the City of Costa Mesa that the site
19     was not suitable for use as an emergency homeless shelter. And the reason given
20     was the time (two years) and cost (approximately $25 million) necessary to make
21     the facility fit for that purpose. (Dkt. 4-3).
22            If it was the case not three weeks ago that the Fairview Developmental Center
23     was unfit as an alternative to people sleeping on the street, how are Plaintiffs to
24     believe that the minor modifications Defendants claim were made over the weekend
25     (Dkt. 14-3 at ¶5) were sufficient to make this facility better suited to now house,
26     isolate, treat, and care for highly contagious individuals than a FEMA center tailor-
27     made to this purpose?
28
                                                5
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 12 of 31 Page ID #:331


1            Rather than confronting these facts, Defendants fall back on the position that
2      that no other state-owned facilities are suitable. But Defendants give no reason why
3      a facility must be state-owned to be used for this purpose. And there are certainly
4      better suited federal facilities. There are also better suited medical facilities, such as
5      all those designated to treat Ebola patients in 2014. As the Ocean View Unified
6      School District argued in its amicus brief in this case:
7
                    There are approved facilities that are well-positioned to
8                   receive, treat, and suppress the spread of the Coronavirus.
9                   In coordination with the CDC, California state officials
10                  approved and designated certain hospitals to address the
                    Ebola virus. Those hospitals include Kaiser Oakland
11                  Medical Center, Kaiser South Medical Center in
12                  Sacramento, University of California San Francisco
13                  Medical Center, University of California Davis Medical
                    Center                       in                   California.
14
                    (https://www.infectioncontroltoday.com/viral/35-us-
15                  hospitals-are-designated-ebola-treatment-centers). Based
16                  on the designation of these facilities as Ebola virus
                    treatment centers, these facilities are much more
17
                    appropriate than Fairview, which is basically closed down.
18                  These facilities have appropriate treatment rooms to
19                  minimize or eliminate the spread of the Coronavirus.
20                  More importantly, medical personnel and staff in these
                    facilities are rigorously trained in preventing the spread of
21
                    the Ebola virus, which procedures are very similar those
22                  recommended by the CDC for treatment of the
23                  Coronavirus.
24
                    Recently, 13 Americans infected with the Coronavirus
25                  aboard a cruise ship off the coast of Japan were transported
26                  to Omaha, Nebraska for treatment of the Coronavirus at
27                  University of Nebraska Medical Center (UNMC).
                    (https://www.nebraskamed.com/biocontainment/coronavi
28                  rus-qa-what-it-is-and-how-to-avoid-it).      It     is    no
                                                6
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 13 of 31 Page ID #:332


                    coincidence that UNMC is one of the 35 facilities
1
                    designated to treat the Ebola virus.”
2
3            Moreover, even if Defendants were correct that a dilapidated former assisted
4      living facility could somehow be made suitable with a few minor tweaks over a
5      weekend, then there is no reason another unused facility that is not in a densely
6      crowded city, adjacent to residential neighborhoods, major freeways, schools,
7      shopping centers, and a large airport, could not also be modified for this purpose.
8            At any rate, without any communication from Defendants, coupled with
9      evidence that a more suitable location was vetoed by the President for political
10     reasons, the Plaintiffs have ample reasons to conclude that the decision to place
11     infected individuals in Costa Mesa was not made in good faith nor based on sound,
12     scientific reasons.
13           D.     The Federal and State Defendants’ Conflicting Narratives
                    Undermine Their Claimed Hardships
14
15           Around the world, public health experts’ best understanding of the
16     Coronavirus is constantly changing and incomplete. Plaintiffs recognize the strain
17     that these facts place on Defendants. But what Plaintiffs cannot understand, and
18     what clearly undermines the Federal and State Defendants’ claims that they are fully
19     coordinating with one another and deploying their superior expertise, are all the
20     contradictions in their respective filings.
21           The Federal Defendants claim that the infected individuals at issue are
22     asymptomatic, need no treatment, and will place no burden on Costa Mesa, its
23     emergency services, or its hospitals. (Dkt. 13-2 ¶7). The Federal Defendants insist
24     the infected people are only in need of a place to stay while they complete a fourteen-
25     day isolation period. (Dkt. 13-1 ¶10). In contrast, the State Defendants inform us
26     that these individuals have been diagnosed with the disease, hospitalized, treated,
27     released, and require 30 days’ isolation. (Dkt. 14-1 ¶10). The State Defendants add
28     that these people are extremely medically fragile, in need of close care, and cannot
                                                7
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 14 of 31 Page ID #:333


1      be exposed to the stress of travel. (Id.; Dkt. 13 at p. 17). The Federal and State
2      Defendants cannot both be correct and the contradictions in their respective claims
3      show there is no meaningful coordination at any level.
4            Further, while the State asserts it has fully coordinated with the County Health
5      Agency and suggests the City is nothing more than an annoying interloper (Dkt. 14
6      at pp. 2-4), statements by the Orange County Health Agency expose this as yet
7      another inaccurate statement. Specifically, the Orange County Health Agency has
8      expressed its concern over Defendants’ hasty, ill-thought out, and poorly-
9      communicated plan. (Kazemi 2nd Decl., Ex. F). And the State has only this
10     weekend tried to coordinate with the County Health Agency (even though the Health
11     Agency has a mandated role in enforcing quarantines and protecting public health –
12     Dkt. 13 at p. 20). In response, the County Executive asked the state and federal
13     government to include Costa Mesa, neighboring cities, emergency managers, and
14     local hospitals in the process because of the vital role each would play in minimizing
15     the threat of this disease spreading throughout the community. (Kazemi 2nd Decl.,
16     Ex. G).
17           E.     Defendants’ Narratives Conflict with the CDC’s Most Recent
                    Guidance about the Coronavirus and the Most Recent Scientific
18                  Evidence
19           Defendants claim there is no alleged harm to Plaintiffs because there is no
20     threat of transmission and no threat of burden on the community’s public health and
21     emergency resources. But this is flatly contradicted by information the CDC
22     provided during its own teleconference on Friday. The CDC admitted on this call
23     that it expects more people from the Diamond Princess to not only contract the virus,
24     but to become ill and require care. (Dkt. 1-1, Ex. 15). And if all those people are
25     relocated to Costa Mesa, just where are they supposed to receive medical care?
26     According to the State’s regional director for the Office of Emergency Services, in
27     local hospitals. (Dkt. 4-5). In their Opposition, the Federal Defendants attacked the
28     Plaintiffs for relying on this communication as it supposedly only reflected initial
                                                8
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 15 of 31 Page ID #:334


1      plans, (Dkt. 13 at p. 2), yet Defendants have refused to provide Plaintiffs with any
2      information other than these “initial plans.” Plaintiffs are therefore entitled to
3      assume that Defendants mean what they say when they state that people who become
4      ill from the disease will be transported to local hospitals.2
5             Defendants also ignore the burden that hosting federal health workers, support
6      staff, and security personnel in the community will impose.          If protocols for
7      preventing transmission of the disease are still changing, there is a substantial
8      likelihood of transmission of the disease to those charged with caring for the
9      infected. Yet Defendants have provided no information on how they will prevent
10     this potential vector of transmission. Will they be providing housing for the
11     caregivers, medical personnel, and support staff at Fairview? Are they, too, to be
12     isolated ore quarantined? If so, will there be sufficient space at Fairview, now that
13     it seems that it is the only place in the entire country where the federal government
14     intends to isolate Coronavirus patients? And if the health care, security, and support
15     personnel are not going to be housed at Fairview, where will they stay and what
16     precautions will be taken to prevent transmission off campus? To the extent the
17     federal government can be said to have a plan, it has not shared that plan with the
18     Plaintiffs or other stakeholders at risk of harm.
19            Further, the most recent scientific evidence shows the incubation of this
20     disease may be as long as 24 days or longer. (Dkt. 1-1, Ex. 5). Scientific evidence
21     also shows the virus may remain active for as long as nine days on inanimate
22     surfaces, contradicting Defendants’ claim that only close contact with infected
23     individuals creates a risk. (Kazemi 2nd Decl., Ex. B). Individuals who have
24     2
             Defendants also argued that leaving the infected people in Solano County
25     would put an unfair burden on that community’s public health resources. (Dkt. 14-
       1 ¶23). But this contention is at odds with their assertion that caring for these
26
       individuals poses no burden to the community where they are hosted. Nor can
27     defendants explain why moving them to a more densely populated and more
       residential area without coordinating with the local government in that region is not
28
       an unfair burden.
                                                  9
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 16 of 31 Page ID #:335


1      repeatedly tested negative for the disease have transmitted it to others. (Kazemi 2nd
2      Decl., Ex. C). And cases in Italy, Iran, and Hong Kong suggest the disease can be
3      passed without direct contact with an infected individual. (Dkt. 1-1, Ex. 9).
4             Plaintiffs acknowledge that a novel and highly contagious disease is difficult
5      to understand and even more difficult to combat. Mistakes are going to be made,
6      such as the laboratory mistake in San Diego that allowed an individual who was still
7      contagious to be released from the hospital. (Kazemi 2nd Decl., Ex. D). Or the
8      mistakes made by the Japanese government in not moving more quickly or
9      effectively to quarantine the Diamond Princess. (Kazemi 2nd Decl., Ex. E). Or our
10     own Federal Government’s decision to repatriate individuals who had the disease,
11     over the CDC’s objections. (Dkt. 1-1, Ex. 12).3 But Defendants should recognize
12     that whatever mistakes are made in handling patients at the Fairview Developmental
13     Center will be borne by Costa Mesa, Orange County, and all of Southern California,
14     at the very least. Insisting on such a makeshift facility in such a densely populated
15     area for this quarantine will surely increase exponentially the harms arising from
16     those mistakes.
17            Additionally, it is worth noting that if Fairview is the only site in the entire
18     United States deemed acceptable for housing Coronavirus patients, it will remain
19     that way. No other community will step up to help shoulder this burden. They will
20     instead appeal to the President to protect them from the harm the federal government
21     sees fit to impose on Costa Mesa. If Fairview becomes the one place with staff
22     trained and protocols in place to contain Coronavirus, the impetus will be to send all
23     Coronavirus infected individuals here. As the CDC now believes it can no longer
24     prevent but can only slow the community-based transmission of the disease,
25
       3
             Defendants dismissed Plaintiffs’ concerns as nothing more than internet-
26
       based rumormongering. They did not, however, contradict the assertion that the
27     federal government overruled the CDC’s own determination that it was too much of
       a public health risk to repatriate the infected individuals rather than leave them in
28
       hospitals abroad for treatment. (Dkt. 1-1, Ex. 12).
                                                  10
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 17 of 31 Page ID #:336


1      Defendants have themselves admitted they expect this disease will spread in the
2      communities where it is located. As of now, the most likely place for community-
3      based transmission will be the only community where the federal government
4      intends to introduce significant numbers of people with the disease – Costa Mesa.
5      III.   PLAINTIFFS ARE LIKELY TO PREVAIL ON THEIR CLAIMS
6             A.     Plaintiffs Are Likely to Prevail on Their Nuisance Claims
7             Defendants’ arguments that Plaintiffs may not assert nuisance claims against
8      them are meritless. Plaintiffs have strong claims against both sets of Defendants
9      which compel immediate injunctive relief.
10            First, the State Defendants’ contention that Section 3482 of the California
11     Civil Code (“Section 3482”) shields them from Plaintiffs’ nuisance claims
12     oversimplifies California law and ignores the factual record showing that Defendants
13     have no plan, and that their reckless choice of an unsuitable quarantine site
14     needlessly exposes Plaintiffs to risks of tremendous harm.4
15            The California Supreme Court and numerous other courts interpreting
16     California law have long recognized that, “‘although [under Section 3482] an
17     activity authorized by statute cannot be a nuisance, the Manner in which the activity
18     is performed may constitute a nuisance.’” Greater Westchester Homeowners Assn.
19     v. City of Los Angeles, 26 Cal. 3d 86, 101 (Cal. 1979) (quoting Venuto v. Owens-
20     Corning Fiberglas Corp. (22 Cal. App. 3d 116, 129)). For example, where a public
21     improvement “is erected improperly, it cannot be fairly stated that the legislature
22     contemplated the doing of the very act causing damage.” Paterno v. State of
23     California, 74 Cal. App. 4th 68, 104 (Cal. Ct. App. 1999) (emphasis in original and
24     internal quotation marks omitted); see also, e.g., McConnell v. PacifiCorp Inc., 2007
25     WL 2385096, at *5-6 (N.D. Cal. Aug. 17, 2007) (Section 3482 did not bar plaintiffs’
26     nuisance claims where pleadings “allege[d] that the manner in which defendant
27
       4
             Section 3482 provides that “[n]othing which is done or maintained under the
28
       express authority of a statute can be deemed a nuisance.”
                                                  11
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 18 of 31 Page ID #:337


1      operated the dams has created a nuisance,” notwithstanding fact that project was
2      pursuant to a FERC-issued license); Bright v. East Side Mosquito Abatement Dist.,
3      168 Cal. App. 2d 7, 10-12 (Cal. Ct. App. 1959) (statute authorizing district to abate
4      mosquitoes did not permit abatement in such a manner as to create a nuisance
5      through the creation of a thick blanket of chemical fog which made it impossible for
6      motorists to see or to proceed safely down a highway); Ambrosini v. Alisal Sanitary
7      Dist., 154 Cal. App. 2d 720, 725-27 (Cal. Ct. App. 1957) (statutory authorization to
8      construct a sewer outfall did not preclude nuisance liability for constructing a
9      defective outfall); People v. Glenn-Colusa Irr. Dist., 127 Cal. App. 30, 36 (Cal. Ct.
10     App. 1932) (district’s statutory right to divert water from river did not give it the
11     right to do so without protecting fish, and its failure to do so was a public nuisance).
12           This commonsense rule is in accord with federal common law, which
13     similarly provides that a party may sue a federal agency under the federal common
14     law for creating a public nuisance caused by an agency’s selection of a course of
15     action to implement a policy. Michigan v. U.S. Army Corps of Engineers, 758 F.3d
16     892, 901 (7th Cir. 2014) (Wood, J.) (“Mich. v. U.S. Army Corps II”).
17           Here, Defendants have, without coordinating with county or local officials, let
18     alone each other, decided to move forward with a quarantine in a manner that has a
19     high likelihood of introducing precisely the types of public health concerns that
20     nuisance laws are meant to abate.
21           Second, the Federal Defendants’ argument that the doctrine of sovereign
22     immunity bars Plaintiffs’ federal common law nuisance claims has no legal support.
23     Specifically, Section 702 of the Administrative Procedure Act provides a statutory
24     basis for a federal common law claim for nuisance. Section 702 provides:
25                  An action in a court of the United States seeking relief
                    other than money damages and stating a claim that an
26                  agency or an officer or employee thereof acted or failed to
                    act in an official capacity or under color of legal authority
27                  shall not be dismissed nor relief therein be denied on the
                    ground that it is against the United States or that the United
28                  States is an indispensable party.
                                                12
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 19 of 31 Page ID #:338


1      5 U.S.C. § 702 (emphasis added). “This waiver of immunity found in § 702 is
2      “generally applicable” and is not limited only to claims reviewable through the
3      APA.” Win Win Aviation, Inc. v. Richland County, South Carolina Sheriff’s Dept.,
4      2015 WL 1197534, at *2 (N.D. Ill. Mar. 16, 2015); see also Mich. v. U.S. Army
5      Corps of Eng’rs, 667 F.3d 765, 775 (7th Cir. 2011) (Wood, J.) (“Mich. v. U.S. Army
6      Corps I”) (“[T]he waiver in § 702 is not limited to claims brought pursuant to the
7      review provisions contained in the APA itself.”); Trudeau v. Fed. Trade Comm’n,
8      456 F.3d 178, 186 (D.C. Cir. 2006) (“[T]he APA’s waiver of sovereign immunity
9      applies to any suit whether under the APA or not.” (quotation marks omitted)); The
10     Presbyterian Church (U.S.A) v. U.S., 870 F.2d 518 (9th Cir. 1989) (§702’s waiver
11     of sovereign immunity applies more broadly than to actions under the APA itself);
12     Veterans For Common Sense v. Shinseki, 644 F.3d 845, 865 (9th Cir. 2011) (same).
13            “The waiver covers actions that seek specific relief other than money
14     damages,” such as claims for injunctive relief. Mich. v. U.S. Army Corps I, 667 F.3d
15     at 2011. And in Mich. v. U.S. Army Corps I, the Seventh Circuit held that a federal
16     common law claim for nuisance may be maintained against the federal government
17     under Section 702. See id. at 774-76. Accordingly, the Federal Defendants’
18     observation that the Federal Tort Claims Act does not permit injunctive relief is
19     simply irrelevant because the FTCA is not the basis for Plaintiffs’ federal common
20     law nuisance claim. See id. at 776 (noting that, “[b]y its terms, the FTCA does not
21     apply to any federal common-law tort claim, no matter what relief is sought,”
22     explaining that “state tort law—not federal law—is the source of substantive liability
23     under the FTCA,” and reasoning that “if the FTCA could never apply to the type of
24     claim advanced, then there is no reason to think that it implicitly forbids a particular
25     type of relief for a claim outside its scope”).5
26
27     5
               The Federal Defendants urge that they need more time to respond to Plaintiffs’
       federal common law nuisance claims, but as of the filing of this reply, they have yet
28
       to file a more detailed rebuttal to these claims.
                                                  13
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 20 of 31 Page ID #:339

              B.     Plaintiffs Are Likely to Prevail on Their Due Process and Civil
1                    Rights Claims
2             The Court already identified the considerable liberty interests at stake here,
3      including the rights of Plaintiffs and others similarly situation to live in their homes,
4      go to school, travel, conduct business, engage in commerce, and participate in public
5      life. (Dkt. 9 at 3.) Defendants’ claims that these interests are not at stake rests on
6      the unsupportable position that housing Coronavirus patients at an ill-equipped
7      facility poses no threat to those interests. For the reasons stated above, Defendants
8      conduct directly and obviously threatens Plaintiffs’ liberty interests.6
9             Moreover, the decisions made by Defendants in narrowing down the list of all
10     places in the United States that could possibly serve this function to just this one
11     facility in Costa Mesa was clearly arbitrary. See Corales v. Bennett, 567 F.3d 554,
12     568 (9th Cir. 2009). It was selected over far more suitable facilities and is now the
13     only site under consideration after Senator Shelby asked the President to remove a
14     far more suitable location as a political favor. Fairview has no unique medical
15     equipment. It was not designed for patient isolation. It is not attached to a facility
16     specializing in infectious diseases. It is not remote from potential vectors of
17     transmission. And it is not even particularly habitable. Choosing this site over
18     others for political reasons and at the possible expense of public safety is precisely
19     the sort of arbitrary decision that due process protections exist to prevent.
20
21
22
23
24     6
              Federal Defendants’ cursory standing arguments fail for the same reason. As
25     with their deficient due process arguments, they assume that Plaintiffs’ interests will
       not be invaded by Defendants’ conduct. This is simply untrue. Defendants’ conduct
26
       constitutes a “real” and “immediate” threat to those interests, including to the City’s
27     “proprietary interests,” which are “congruent” with those of its citizens. City of Los
       Angeles v. Lyons, 461 U.S. 95, 102-03 (1983); City of Sausalito v. O’Neill, 386 F.3d
28
       1186, 1197 (9th Cir. 2004).
                                                  14
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 21 of 31 Page ID #:340


1            C.     Plaintiffs Are Likely to Prevail on Their APA Claim
2                   1.     The Federal Defendants’ Decision is Reviewable by This
                           Court Under the APA
3
4            The Federal Defendants advance numerous arguments claiming that this
5      Court cannot review their administrative decision to place Coronoa virus-positive
6      patients in an unsecure, unfit facility. Federal Defendants’ argument neglects the
7      weight of the case law. In general, there is a “strong presumption that Congress
8      intends judicial review of administrative action.” Helgeson v. Bureau of Indian
9      Affairs, 153 F.3d 1000, 1003 (9th Cir.1998) (quoting Traynor v. Turnage, 485 U.S.
10     535, 542 (1988)); see also Abbott Laboratories v. Gardner, 387 U.S. 136, 140–41
11     (1967) (“[T]he Administrative Procedure Act ... embodies the basic presumption of
12     judicial review . . . . [O]nly upon a showing of ‘clear and convincing evidence’ of a
13     contrary legislative intent should the courts restrict access to judicial review.”),
14     abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 97 (1977); ANA
15     Int’l, Inc. v. Way, 393 F.3d 886, 890 (9th Cir.2004) (“The default rule is that agency
16     actions are reviewable ... even if no statute specifically authorizes judicial review”).
17           The Federal Defendants erroneously argue the Court cannot review their
18     placement decision because it is not a “final decision.” A decision is “final” under
19     the APA when two conditions are satisfied: “First, the action must mark the
20     ‘consummation’ of the agency’s decision-making process, it must not be of a merely
21     tentative or interlocutory nature. And second, the action must be one by which
22     ‘rights or obligations have been determined,’ or from which ‘legal consequences will
23     flow.’” Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (quotations and internal
24     citations omitted). Here, Federal Defendants’ decision to relocate the Corona virus-
25     positive patients to the unsecure Fairview facility — as Federal Defendants told the
26     City Council on Thursday night and President’s Trump’s decision on Sunday to
27     exclude the only alternative — confirms the agency’s decision-making process is
28     complete.
                                                15
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 22 of 31 Page ID #:341


1             Moreover, legal consequences will flow from Federal Defendants’ decision.
2      The City currently leases recreation facilities from the Department of General
3      Services at Fairview allowing its residents to use a portion of the Fairview facility.
4      (Farrell Harrison Decl. at ¶ 33.) Upon placing and quarantining the patients at
5      Fairview, however, the quarantine procedures will eliminate the City’s right to use
6      Fairview facilities for its residents.
7             “[T]he general rule is that administrative orders are not final and reviewable
8      ‘unless and until they impose an obligation, deny a right, or fix some legal
9      relationship as a consummation of the administrative process. The legal relationship
10     need not alter the legal regime to which the involved federal agency is subject.”
11     Oregon Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 987 (9th Cir. 2006)
12     (emphasis in original; internal quotations, alterations, and citations omitted).
13     Likewise, a decision can satisfy the second Bennett element “if it has a ‘direct and
14     immediate . . . effect on the day-to-day business’ of the subject party.” Id. (quoting
15     Ukiah Valley Med. Ctr. v. F.T.C., 911 F.2d 261, 264 (9th Cir. 1990)); see also
16     Williamson County Reg. Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 193
17     (1985) (“the finality requirement is concerned with whether the initial decision-
18     maker has arrived at a definitive position on the issue that inflicts an actual, concrete
19     injury....”), overruled on other grounds, Knick v. T’ship of Scott, Penn., 139 S.Ct.
20     2162 (2019). Accordingly, because the Federal Defendants’ decision creates legal
21     consequences for the City’s lease (and inflicts an actual injury in the process), the
22     Federal Defendants’ decision is final.
23            Federal Defendants rely on Gallo Cattle Co. v. U.S. Department of
24     Agriculture to contend that if an agency exercises its discretion, that act is not a
25     “final decision.” (Fed. Defs.’ Opp’n at 17-18.) But their reliance on Gallo is
26     misplaced. There, the plaintiff was a milk producer required under federal law to
27     pay assessments to the National Dairy Promotion and Research Board; the plaintiff
28     challenged the constitutionality of these assessments in an ongoing administrative
                                                16
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 23 of 31 Page ID #:342


1      proceeding and sought permission to escrow current and future assessments pending
2      resolution of the administrative proceeding. The administrative officer denied the
3      request to escrow the payments. The Ninth Circuit held the officer’s decision was
4      “not a ‘final agency action’ because it does not determine the rights or obligations
5      of the parties, nor are there legal consequences flowing from it.” The obligation to
6      pay assessments arose under the applicable federal law, not from the officer’s denial
7      of interim relief: “The judicial officer's denial of interim relief imposes no obligation
8      on Gallo at all. Further, there are no legal consequences arising from the decision
9      denying interim relief, nor does the decision fix the rights of the parties.” Gallo, 159
10     F.3d at 1199.     Here, however, Federal Defendants’ decision to commandeer
11     Fairview will cause legal consequences for the City by depriving it of a facility it is
12     contractually entitled to use.
13           The Federal Defendants next argue the Court should refrain from intervening
14     in their arbitrary decision because the APA does not allow review of an agency
15     decision if the applicable statute vests discretion with the agency, and — according
16     to Federal Defendants — 42 U.S.C. § 264(a) does just that. (Fed. Defs.’ Opp’n at
17     16-17.) But the Ninth Circuit has addressed and rejected the argument Federal
18     Defendants advance here.
19           “[T]he mere fact that a statute contains discretionary language does not
20     make agency action unreviewable.” Pinnacle Armor, Inc. v. United States, 648
21     F.3d 708, 718–19 (9th Cir. 2011) (emphasis added; internal citation and quotation
22     omitted). See also ASSE Int’l, Inc. v. Kerry, 803 F.3d 1059, 1071 (9th Cir. 2015)
23     (holding that where a statute vested discretion with the State Department, “that does
24     not deprive [the court] of the right to review [an agency’s] actions for an abuse of its
25     discretion or to determine if its actions were otherwise arbitrary and capricious”);
26     Newman v. Apfel, 223 F.3d 937, 943 (9th Cir. 2000) (“The fact that an agency has
27     broad discretion in choosing whether to act does not establish that the agency may
28     justify its choice on specious grounds. To concede otherwise would be to disregard
                                                17
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 24 of 31 Page ID #:343


1      entirely the value of political accountability, which itself is the very premise of
2      administrative discretion in all its forms.”); Beno v. Shalala, 30 F.3d 1057 at 1066,
3      1068 (9th Cir. 1994) (decision of the Secretary of Health & Human Services to grant
4      a waiver to California to permit greater experimentation with administration of
5      welfare benefits was reviewable even though the statute permits the Secretary to
6      authorize waivers only “to the extent and for the period the Secretary finds
7      necessary,” and which “in the judgment of the Secretary [are] likely to assist in
8      promoting[statutory] objectives”). Rather, the judicial review is precluded only in
9      “‘those rare instances where statutes are drawn in such broad terms that in a given
10     case there is no law to apply,’ Webster v. Doe, 486 U.S. 592, 599 (1988), thereby
11     leaving the court with ‘no meaningful standard against which to judge the agency’s
12     exercise of discretion.’ Heckler v. Chaney, 470 U.S. 821, 830 (1985); see 5 U.S.C.
13     § 701(a)(2).” Pinnacle Armor, 648 F.3d at 719.
14           Here, the Federal Defendants rely on 42 U.S.C. § 264, which provides ample
15     standards for the Court to judge the agency’s exercise of its discretion. Under § 264,
16     and the correlated C.F.R. provisions, the Surgeon General is permitted to promulgate
17     regulations “necessary to prevent the introduction, transmission, or spread of
18     communicable diseases[.]” The Federal Defendants’ decision can therefore be
19     examined in this context, which the Federal Defendants admit applies.
20           Applying the standard in § 264 reveals the Federal Defendants’ decision does
21     not further their statutory obligation to make decisions in a manner that will prevent
22     the transmission of Corona Virus. The Federal Defendants’ decisions defy common
23     sense. It is impossible to fathom how a rundown building just deemed unfit to be an
24     emergency homeless shelter, located in a densely populated area, can be the best
25     place in the entire country to isolate individuals with Coronavirus. The crumbling
26     and obsolete infrastructure of Fairview and its incompatibility with the CDC’s own
27     guidelines for isolation would make it a truly illogical choice, even if it were not
28
                                                18
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 25 of 31 Page ID #:344


1      located in one of the most densely populated parts of one of the most densely
2      populated counties in the country.
3            Finally, Federal Defendants claim that there is no independent jurisdiction
4      under the APA. But, where a plaintiff alleges federal constitutional violations as a
5      result of an agency’s decision, federal question jurisdiction already exists under 28
6      U.S.C. § 1331. See, e.g., McNary v. Haitian Refugee Ctr. Inc., 498 U.S. 479, 498
7      (1991) (holding that a statutory preclusion provision did not deprive courts of
8      constitutional challenges to agency conduct).
9                   2.    Federal Defendants’ Decision to Relocate Coronavirus-
                          Positive patients to a Dilapidated Former Assisted Living
10                        Facility for Their Own Convenience and Expediency is
11                        Arbitrary and Capricious
12           The APA requires that where, as here, an agency acts in a manner that is
13     “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
14     law,” the reviewing court shall “hold unlawful and set aside [the] agency action,
15     findings, and conclusions.” 5 U.S.C. § 706(2). “[W]hile formal findings are not
16     required, the record must be sufficient to support the agency action, show that the
17     agency has considered the relevant factors, and enable the court to review the
18     agency's decision.” Beno v. Shalala, 30 F.3d 1057, 1074 (9th Cir. 1994) (citing
19     Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744, (1985)). An agency rule
20     is “arbitrary and capricious if the agency has relied on factors which Congress has
21     not intended it to consider, entirely failed to consider an important aspect of the
22     problem, offered an explanation for its decision that runs counter to the evidence
23     before the agency, or is so implausible that it could not be ascribed to a difference
24     in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.
25     v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
26           It is difficult to imagine a decision-making process more arbitrary and
27     capricious than the one seen here. The federal government has taken out of
28     consideration a facility on a secure installation, with the infrastructure, equipment,
                                                19
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 26 of 31 Page ID #:345


1      and trained personnel to handle isolation of highly infectious individuals because a
2      political ally of the President asked him to do so. There is no question that Congress
3      did not intend for the executive branch to treat this decision-making process as a
4      way to reward political allies, at the expense of public health. Eliminating a well-
5      suited facility in favor of a very poorly suited one for reasons having nothing to do
6      with good public policy or sound science is the paradigmatic arbitrary act.
7            The Federal Defendants’ argument that there is no final decision which
8      Plaintiffs can challenge is also inconsistent with the State’s position that there is
9      literally nowhere else to send these individuals. Now that the Federal Defendants
10     can no longer look to Alabama as an alternative, the decision to infected people at
11     Fairview appears to be a fait accompli. And refusing to publicly acknowledge that
12     does not make it less true.
13           D.     Plaintiffs Are Likely to Prevail on Their Tenth Amendment Claim
14           Plaintiffs also have a viable Tenth Amendment claim, which likewise supports
15     injunctive relief. And the Federal Defendants’ contention that anti-commandeering
16     principles do not apply here because Plaintiffs are not “State of California officers”
17     misunderstands the law. These principles are not limited to state officials. To the
18     contrary, they apply with equal force to local officials. See, e.g., Printz v. United
19     States, 521 U.S. 898, 935 (1997) (“The Federal Government may neither issue
20     directives requiring the States to address particular problems, nor command the
21     States' officers, or those of their political subdivisions, to administer or enforce a
22     federal regulatory program.”) (emphasis added); Roy v. Kentucky State Police, 881
23     F. Supp. 290, 292 n.4 (W.D. Ky. 1995); see also Nat'l Ass'n of Regulatory Util.
24     Comm'rs v. F.E.R.C., 475 F.3d 1277, 1283 (D.C. Cir. 2007) (“In Printz the Court
25     found that New York 's anti-commandeering principle precluded a provision of the
26     Brady Handgun Violence Prevention Act requiring local law enforcement officers
27     to help conduct background checks on individuals seeking to purchase a firearm”)
28     (emphasis added).
                                                20
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 27 of 31 Page ID #:346

       IV.   THE STATE DEFENDANTS’ FLAWED “SOVEREIGN IMMUNITY”
1            ARGUMENTS DO NOT BAR PLAINTIFFS’ CONSTITUTIONAL
             CLAIMS AGAINST THEM
2
             A.     Plaintiffs’ Coming Complaint Will Include the Relevant California
3                   State Officials
4            State and federal officials announced their plan under the cover of darkness at
5      the eleventh hour.     Clearly, time did not permit Plaintiffs to list in Friday’s
6      emergency filing the names of the involved California officials who are included as
7      defendants in the coming complaint.        But rest assured, they are named and must
8      answer for their ongoing violations of Plaintiff Foley and other individuals’ civil
9      rights and their substantive and procedural due process rights.
10           Based on the Supreme Court’s holding in the seminal Ex Parte Young case,
11     naming the relevant state officials as defendants to Plaintiffs’ coming claims
12     eliminates any potential Eleventh Amendment concerns. See, e.g., Ex Parte Young,
13     209 U.S. 123 (1908) (permitting federal suits against state officials to obtain
14     prospective relief against violations of the Fourteenth Amendment.)             The State
15     Defendants cite Ex Parte Young but contend that case does not apply. See State Opp.
16     at 18. Not so. Ex Parte Young clearly applies because Plaintiffs’ claims are “for
17     prospective injunctive relief against state officers in their official capacities for their
18     alleged violations of federal law.” Id.
19           In addition, the State Opposition’s argument about Pennhurst State School &
20     Hosp. v. Halderman, 465 U.S. 89 (1984), is as misinformed as it is misleading. That
21     case held that Ex Parte Young did not permit suits in federal courts against state
22     officers alleging violations of state law. But it reaffirmed that Ex Parte Young
23     permits suits in federal court against state officials alleging violations of federal law.
24     Id. Pennhurst also reiterated the well-established federal principle that “a suit
25     challenging the constitutionality of a state official’s action is not one against the
26     State.” 465 U.S. at 102. Here, Plaintiffs’ claims against state officials are not based
27     on state law. They challenge the federal constitutionality of the actions of the to-be-
28     named California officials, who will need to answer for their violations of federal
                                                21
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 28 of 31 Page ID #:347


1      law, including the Fourteenth Amendment (as well as Section 1983 and potentially
2      other federal statutes).
3             The State Defendants’ other flawed arguments contend they are but pawns in
4      this Fairview debacle because “it is the federal government’s responsibility to
5      provide security and safety precautions for housing of quarantined patients at the
6      Fairview facility.” See State Opp. at 19. Nonsense. First, that argument presents a
7      highly factual issue for which the State Defendants’ opposition provides insufficient
8      evidence. Second, that argument is belied by the undisputed fact that Fairview is not
9      federal property. Third, the relevant state officials cannot abandon their duties and
10     responsibilities to the people of Costa Mesa and California because “the Feds made
11     us do it.” Id.    Nor can the State Defendants reconcile their claim of purported
12     “sovereign immunity” with their simultaneous – and unsupported – contention that
13     the involved California officials are somehow powerless against the Federal
14     government.
15            B.     The Opposition Does Not Address Governor Newsom’s and the
                     California Legislature’s Positions as to Whether Plaintiffs’ Claims
16                   May Go Forward in this Court, Leaving Open the Possibility That
                     They Will Consent
17
18            The State Defendants concede that Plaintiffs’ claims against them can proceed
19     with the consent of the State of California. See State Opp. at 17. But their
20     Opposition makes no mention of Governor Newsom’s or the California Legislature’s
21     position on the matter.7     Until the Court has heard from those branches of
22     government, any consent and/or waiver arguments remain open, and any and all
23     claims directly against the State Defendants should move forward.
24
25
       7
              Notably, Governor Newsom made clear last May that Fairview required “a
26
       site evaluation” and presented “constraints” in meeting housing and homelessness
27     needs. See, e.g., https://www.latimes.com/socal/daily-pilot/news/story/2020-02-
       23/federal-agencies-respond-to-costa-mesas-temporary-restraining-order-calling-it-
28
       disruptive-interference.
                                                  22
           REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 29 of 31 Page ID #:348

             C.     The State Defendants Ignore How the Fourteenth Amendment
1                   Prevails in a Direct Clash with The Eleventh Amendment
2            Section 1 of the Fourteenth Amendment states: “No State shall make or
3      enforce any law which shall abridge the privileges or immunities of citizens of the
4      United States; nor shall any State deprive any person of life, liberty, or property,
5      without due process of law; nor deny to any person within its jurisdiction the equal
6      protection of the laws.”
7            The State Defendants’ opposition glaringly ignores the Supreme Court’s
8      decision in Fitzpatrick v. Bitzer, 427 U.S. 445 (1976), regarding the interplay
9      between the Eleventh and Fourteenth Amendments. Fitzpatrick made clear that the
10     Fourteenth Amendment trumps the Eleventh when the two are directly in conflict.
11     Id. The decision in Fitzpatrick was based upon the rationale that the Fourteenth
12     Amendment, adopted well after the Eleventh Amendment and the ratification of the
13     Constitution, operated to alter the pre-existing balance between state and federal
14     power achieved by the Constitution and the Eleventh Amendment. Id. By ratifying
15     the Fourteenth Amendment, the states surrendered a portion of the sovereignty that
16     had been preserved to them by the original Constitution, including their right to
17     sovereign immunity when in conflict with the Fourteenth Amendment. “The
18     substantive provisions [of the Fourteenth Amendment] are, by express terms,
19     directed at the States. Impressed upon them by those provisions are duties with
20     respect to their treatment of private individuals.” Fitzpatrick, 427 U.S. at 454.
21           Plaintiffs’ action seeks to prevent the State of California and its officers from
22     further violating California citizens’ procedural and substantive due process rights
23     under the Fourteenth Amendment. The State Defendants are subjecting the residents
24     of Costa Mesa (and the rest of California) to significant risk of disease and even
25     death. In this action, the Fourteenth Amendment is directly in conflict with the
26     Eleventh Amendment. In such situations, the Fourteenth Amendment prevails
27     (Fitzpatrick, 427 U.S. at 454), and Plaintiffs can bring claims directly against the
28     State Defendants without any bar from the Eleventh Amendment.
                                                23
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 30 of 31 Page ID #:349

       V.      AT A MINIMUM, THE COURT SHOULD PROVIDE PLAINTIFFS
1              TIME TO MARSHAL THE INFORMATION AND EVIDENCE THAT
               DEFENDANTS HAVE WORKED SO HARD TO KEEP FROM THEM
2
3              In the event the Court finds the Plaintiffs have not shown a substantial
4      likelihood of success on the merits, the Court should still enjoin the transfer of people
5      exposed or infected with Coronavirus to Costa Mesa. Under the sliding scale variant
6      of the standard for granting a temporary restraining order, the Court should grant the
7      order when the balance of hardships tilts sharply in Plaintiffs’ favor (as it does here),
8      so long as there are serious questions going to the merits of the case. Alliance For
9      The Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
10             Here, Defendants have shrouded from the public their decision-making
11     process, their plans to minimize risk to the community, and whether they intend to
12     follow the latest scientific evidence or rely on outdated protocols. Their claims of
13     unique and unmatched expertise ring hollow given their own about-face on the use
14     of a far more appropriate facility on grounds unrelated to good science. Their own
15     briefing suggests confusion among them as to who will be served at this facility,
16     what their needs are, how long they will be there, and whether they are likely to
17     depend on local health care resources.
18             Plaintiffs respectfully request that if the Court does not continue the temporary
19     restraining order or issue a preliminary injunction, it orders, at a minimum,
20     evidentiary hearings on the safety and suitability of Fairview. Finally, should the
21     Court deny Plaintiffs’ requested relief and declines to order any such hearings,
22     Plaintiffs respectfully ask that the Court issue a stay until next Monday to allow
23     Plaintiffs to file an appeal and emergency motion with the Ninth Circuit.
24     VI.     CONCLUSION
25             Plaintiffs’ Application asked this Court to temporarily restrain Defendants
26     from transporting persons infected with or exposed to the Coronavirus to any place
27     within Costa Mesa, California until an adequate site survey has been conducted, the
28     designated site has been determined suitable for this purpose, all necessary
                                                   24
            REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                      ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 19 Filed 02/24/20 Page 31 of 31 Page ID #:350


1      safeguards and precautions have been put in place, and the public and local
2      government have been informed of all efforts to mitigate risk of transmission of the
3      disease. These requests made sense at the time of Plaintiffs’ original application.
4            But as Plaintiffs have acquired more information about Defendants’ reckless
5      and arbitrary decision-making, as well as their total lack of meaningful coordination,
6      Plaintiffs now believe evidentiary hearings are warranted and essential for
7      determining whether Defendants should move forward at all in Costa Mesa.
8      Accordingly, Plaintiffs also respectfully request further evidentiary hearings to
9      address the significant questions about the safety and suitability of Fairview for
10     housing Coronavirus patients.
11
12     Dated: February 24, 2020                      KELLER/ANDERLE LLP
13
                                               By:    /s/ Jennifer L. Keller
14                                                   Jennifer L. Keller
15                                                   Attorneys for Plaintiffs,
                                                     City of Costa Mesa and Katrina Foley
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                25
         REPLY IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                   ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
